FILED
                            NOT FOR PUBLICATION                              DEC 21 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 17-30063

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00160-HZ

  v.
                                                 MEMORANDUM*
KENNETH J. SMITH, a.k.a. K. J. Smith,

               Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                           Submitted December 18, 2017**

Before:        WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

       Kenneth J. Smith appeals the district court’s denial of his motion for early

termination of probation. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Smith contends that the district court procedurally erred in denying his

motion for early termination of probation without providing an adequate

explanation for its rejection of his arguments. We review for plain error, see

United States v. Rangel, 697 F.3d 795, 800 (9th Cir. 2012), and conclude that there

is none. The district court held a hearing on Smith’s motion. The record reflects

that it considered all of the parties’ arguments, including Smith’s arguments

regarding his post-sentencing achievements. The court denied Smith’s motion

because, despite his accomplishments while on probation, Smith had not yet

accomplished the original goals of his sentence, including paying restitution. The

explanation given was enough to “permit meaningful appellate review,” United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). A more thorough

explanation of why the court rejected each of Smith’s arguments was not required.

See United States v. Sandoval-Orellana, 714 F.3d 1174, 1181 (9th Cir. 2013).

      AFFIRMED.




                                          2                                      17-30063